DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment / Arguments
Applicant’s amendments to the independent claims and arguments have been considered.  In response, the examiner is not persuaded that the amendments and arguments overcome the prior art of record.  Thus, the 103 rejections are maintained. 
Re: the amendments to independent claims 1, 11 and 17, claim language was added regarding the features related to a first and second pass of command buffers.  The language species that in the first and second pass of a portion of a command buffer, a first group of commands is executed. In the first pass for *geometry testing*, one command is skipped as not being required, and in the second pass for *rendering”, that same command is not skipped as deemed required for performing rendering.  What this claim language describes is basically the command buffer as described by Diard (see e.g. paras. 30-45).  Command buffers can store many commands; are used to queue commands for execution by multiple GPUs; in the case where the same commands and data are written to each GPUs command buffer, or the command buffer is shared, the command stream can include tags or other parameters to indicate which of the GPUs should process a particular command (see specifically, para. 33-34 of the above cited paragraphs).  All of these paras. were cited in the previous office action.  The examiner is simply not persuaded by the added language as related to command buffers and commands stored therein, that this is not taught by the prior art.  A GPU that is designated for geometry testing can/will skip commands for rendering, whereas one that is designated for rendering will not.  This is taught by the function of command buffers in the reference of Diard. 
Accordingly, the rejections under 103 are maintained.  Please see remainder of this official action for details. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-7, 9, 17, 18, 20-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Cerny (U.S. Patent Application Publication No. 2015/0287167 A1) in view of Diard (U.S. Patent Application Publication No. 2005/0041031 A1) and further in view of Bakalash (U.S. Patent Application Publication No. 2008/0129748 A1). 

	Regarding claim 1: 
	Cerny teaches: a method for graphics processing (claim 1), comprising. 
	Regarding the remaining features of claim 1, it would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: 
	rendering graphics for an application using a plurality of graphics processing units (GPUs); 
	dividing responsibility for the rendering of geometry of the graphics for a plurality of image frames between the plurality of GPUs based on a plurality of screen regions, each GPU having a corresponding division of the responsibility which is known to the plurality of GPUs; 
	assigning a plurality of pieces of geometry of an image frame to the plurality of GPUs for geometry testing; 
	in a first pass of a corresponding portion of a command buffer in a frame period, executing a first group of commands in the corresponding portion of the command buffer to set a first GPU state configuring each of one or more shaders executed by the plurality of GPUs to perform the geometry testing on the plurality of pieces of geometry of the image frame, wherein execution of a command in the first group is skipped as not being required for setting the first GPU state used for performing the geometry testing; 
	in the first pass of the corresponding portion of the command buffer, performing in the frame period geometry testing by each of the one or more shaders executed by the plurality of GPUs on the plurality of pieces of geometry of the image frame based on the first GPU state to generate information regarding each piece of geometry and its relation to each of the plurality of screen regions for the image frame; 
	in a second pass of the corresponding portion of the command buffer in the frame period, executing the first group of commands in the corresponding portion of the command buffer to set a second GPU state configuring the each of the one or more shaders executed by the plurality of GPUs to perform rendering of the image frame, wherein execution of the command in the first group of commands is performed as being required for setting the second GPU state used for performing the rendering; and 
	using in the frame period the information generated for each of the plurality of pieces of geometry of the image frame when rendering the plurality of pieces of geometry of the image frame in the second pass of the corresponding portion of the at least one command buffer based on second GPU state at the plurality of GPUs, wherein information relating the plurality of pieces of geometry to the plurality of screen regions for the image frame is used when rendering the image frame, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Diard teaches: rendering graphics for an application using a plurality of graphics processing units (GPUs) (see e.g. claim 1, and paras. 38-56, multiple GPUS rendering graphics for an application), dividing responsibility for the rendering of geometry of the graphics for a plurality of image frames between the plurality of GPUs based on a plurality of screen regions, each GPU having a corresponding division of the responsibility which is known to the plurality of GPUs (see e.g. Abstract, claims 1, 9-13 and paras. 10-15, 27-44). 
	Re: assigning a plurality of pieces of geometry of an image frame to the plurality of GPUs for geometry testing; setting a first GPU state configuring each of one or more shaders executed by the plurality of GPUs to perform the geometry testing on plurality of pieces of geometry of the image frame; and performing in the frame period geometry testing by each of the one or more shaders executed by the plurality of GPUs on the plurality of pieces of geometry of the image frame based on the first GPU state to generate information regarding each piece of geometry and its relation to each of the plurality of screen regions for the image frame, consider the following. There are at least 3 alternate teachings of this in the prior art. 
	Diard teaches that it is known to issue “clip rectangle” commands to GPUs, commands whose purpose is to define the visible portion of the image plane for a frame or an image, or more specifically, the portion of the image plane that a particular GPU will be instructed to render (e.g. para. 51. See also paras. 39-44, 55-58 and 73, and claims 1, 11 and 12).  This corresponds to a teaching of: assigning a plurality of pieces of geometry of an image frame to the plurality of GPUs for geometry testing…and performing in the frame period geometry testing at the plurality of GPUs on the plurality of pieces of geometry of the image frame based on the first GPU state to generate information regarding each piece of geometry and its relation to each of the plurality of screen regions.  The geometry testing is the visibility testing associated with the “clip rectangle” command.  
	Alternatively (teaching 2), see Diard, claim 1.  This could also be taught by the feedback data (rendering times) as the first state to determine re-partitioning of the display area for the second GPU state, being rendering based on the re-partitioned areas. 
	Alternatively (teaching 3), see Cerny. Cerny teaches a screen space transformation (i.e. geometry testing to generate information regarding each piece of geometry and its relation to each of a plurality of screen regions) as it relates to rendering on a curved screen (see e.g. paras. 29-53 and Fig. 3).  Modifying the applied references, such to include the screen space transformation as part of generating information, as claimed above and taught by Czerny, would have been obvious and predictable to one of ordinary skill in the art. 
	Re: set a first GPU state configuring each of one or more shaders executed by the plurality of GPUs to perform the geometry testing on the image frame, …performing …geometry testing by each of one or more shaders executed by the plurality of GPUs…this could be performed by compute shaders, as taught by Cerny (see e.g. claim 7), or shaders in general (see paras. 12, 58-86).  At least one embodiment of Cerny can be one that each of the shaders can be perform geometry testing, as in there are no limitations on configurations of graphics pipelines, or systems/methods to perform same.  Modifying Diard, such that the functions performed by the GPUs are implemented by configuring one or more shaders, as per Cerny, in a first state as per the “clip rectangle” command, would have been obvious and predictable to one of ordinary skill in the art. 
	Re: set a second GPU state configuring each of the one or more shaders executed by the plurality of GPUs to perform rendering of the image frame; and using the information generated for each of the plurality of pieces of geometry of the image frame when rendering the plurality of pieces of geometry of the image frame based on the second GPU state at the plurality of GPUs, wherein information relating the plurality of pieces of geometry to the plurality of screen regions for the image frame is used when rendering the image frame, this is taught by the combination of Diard (i.e. as a rendering command based off of the clip rectangle command, see Diard, claim 18 and paras.15 and 33-44), and Cerny, as mapped above re: shaders, now performing the rendering. As per Diard, the rendering would be based on the results of the clip rectangle command, as mapped above. Modifying the applied references, such that the multiple GPUs per Diard, implemented rendering (per both references) via one or more shaders, per Cerny, is all of taught, suggested, and obvious and predictable over the prior art. 
	Re: the above setting and performing of geometry testing occurring in a first pass of a corresponding portion of a command buffer, executing a first group of commands in the corresponding portion of the command buffer to set a first GPU state, wherein execution of a command in the first group is skipped as not being required for setting the first GPU state used for performing the geometry testing;  and the above rendering steps occurring in a second pass of the corresponding portion of the command buffer, executing the first group of commands in the corresponding portion of the command buffer to set a second GPU state … wherein execution of the command in the first group of commands is performed as being required for setting the second GPU state used for performing the rendering, as claimed, see Diard. Diard teaches that it is known to have command buffers (at least one command buffer) that can store commands, instructions and/or command streams for GPUs. The command stream can also include tags or parameters to indicate which of the GPUs should process a particular command (See Diard, paras. 30-45).  The commands can begin with “clip rectangle” (see para. 41 for example) (this corresponds to geometry testing) as well as rendering commands (Diard, paras. 30-45).  
Stated differently, the above claim language species that in the first and second pass of a portion of a command buffer, a first group of commands is executed. In the first pass for *geometry testing*, one command is skipped as not being required, and in the second pass for *rendering”, that same command is not skipped as deemed required for performing rendering.  What this claim language describes is basically the command buffer as described by Diard (see e.g. paras. 30-45).  Command buffers can store many commands; are used to queue commands for execution by multiple GPUs; in the case where the same commands and data are written to each GPUs command buffer, or the command buffer is shared, the command stream can include tags or other parameters to indicate which of the GPUs should process a particular command (see specifically, para. 33-34 of the above cited paragraphs).  A GPU that is designated for geometry testing can/will skip commands for rendering, whereas one that is designated for rendering will not.  This is taught by the function of command buffers in the reference of Diard. 
	Modifying the applied references, per Diard, such to include at least one command buffer, per Diard, and instructions that would correspond to a first and second pass for the instructions/steps above as claimed and taught by Diard,  is all of taught, suggested, and obvious and predictable over the prior art.
	Finally, re: the above first pass…performing…second pass…and using…steps all occurring in a frame period, consider Bakalash.  Bakalash teaches, as yet another alternative teaching to the steps of assigning, setting, performing setting, and using steps – that steps such as these can be performed in parallel to occur, i.e. in a frame period, by multiple GPUs (see e.g. Bakalash, paras. 18-38 as part of the Background; and paras. 39-41, 110-118, 120 of the description.  Basically, the concept of having parallel operations that include dividing an image frame (i.e. the dividing, assigning and first setting and performing steps), such that different GPUs perform different rendering tasks of the frame (i.e. the above second setting step and using step), is taught/suggested by Bakalash to be performed in a frame period to process a frame, and for the last using step or final display (i.e. see paras. 26-30). See also claims 1-4.  Modifying the applied references, in view of Bakalash, to perform the above mapped steps in parallel, as also taught by Bakalash, is all of taught, suggested, and obvious and predictable over the prior art.
	The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 2:
	Diard further teaches: the method of claim 1, wherein the using the information includes: skipping rendering a piece of geometry at a rendering GPU when the information indicates that the piece of geometry does not overlap any screen region assigned to the rendering GPU for object rendering (see above mapping in claim 1 re: clip rectangle, paras. 39-58 and 73, if the geometry isn’t visible to the portion that the GPU is assigned to render, it is skipped)
	wherein the rendering GPU is one of the plurality of GPUs (Abstract, claim 1 and paras. 27-29, 35-40 and Fig. 1).
	It would have been obvious to one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of Diard, to have obtained the above. The motivation would be to streamline rendering to only visible or relevant portions of a screen or frame. 


	Regarding claim 4:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 1, wherein pieces of geometry in the plurality of pieces of geometry are assigned evenly or unevenly throughout the plurality of GPUs, 
	wherein the plurality of pieces of geometry is assigned such that successive pieces of geometry are processed by different GPUs, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Diard (see e.g. Fig 5) teaches that it is known to divide display areas equally or unequally among the GPUs. Re: wherein the plurality of pieces are assigned such that successive pieces are processed by different GPUs, this is taught by the assigning of different regions to different GPUs of a frame.  Modifying the applied references, in view of Diard, to have included the above, would have been obvious and predictable to one of ordinary skill in the art. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 5:
	Claim 5 recites: the method of claim 1, wherein a first GPU performs geometry pretesting on more pieces of geometry than a second GPU, or the first GPU performs geometry pretesting while the second GPU performs no geometry pretesting at all.  Without more distinguishing claim features, this is taught by either Diard of Cerny, as a result of the fact that a rendered scene or frame can have variation in images depending on what region, and therefore what GPU is assigned, per Diard. 
	It would have been obvious to one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of Diard, to have obtained the above. The motivation would be to have flexibility with the types of images rendered in a frame or scene.  


	Regarding claim 6:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 1, wherein depending on the state of the first GPU state or the second GPU state, when commands in the corresponding portion of the command buffer are executed, the commands cause the output of the information regarding the piece of geometry or cause the output of vertex position and parameter information for use by later one or more rendering stages, wherein the corresponding portion of the command buffer includes the commands of a subroutine that when executed performs the geometry testing or performs the rendering of the image frame depending on which of the first GPU state or the second GPU state is configured for the one or more shaders, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Diard teaches command buffers (see e.g. para. 30-45 and mapping to claim 1 above). These can store commands for GPUs and/or processing in several different embodiments. Id.  Configuring commands such to include subroutines that vary depending on the state of the GPU is also taught by Diard (paras. 30-45) and would have been obvious to one of ordinary skill in the art.  Stated differently, command buffers can store a number of rendering commands and sets of rendering data.  The above embodiment of subroutines is one of many examples of command buffer implementation taught by the prior art.  For example, if the first state indicates that geometry is to be rendered, then there will be output of info re: the piece of geometry.  The output of vertex position and parameter information for use by later rendering stages could be for geometry that isn’t to be rendered at that pass, or is still waiting for the first state, or the first state has completed and there is no geometry for that shader stage, etc.  The prior art teaches all of this (see mapping to claim 1 and above, and Cerny, Fig. 4B).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention, 


	Regarding claim 7:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 6, wherein depending on the state of the first GPU state or the second GPU state, the commands that affect the GPU configuration are interpreted in a plurality of ways, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Similar to claim 6, claim 7 is written either very broadly, or possibly indefinite with missing pieces that need to be added to clarify what claim 7 is actually referring to, in the event that Applicant disagrees with the examiner’s interpretation.  In any event, claim 7 as currently written is taught by the prior art.  See the mapping to claim 1, re: Cerny and rendering on curved surfaces. In the event that the first state isn’t completed, or partially completed, or completed, the GPU configuration can be interpreted in a plurality of ways based on how the display area will be divided, based on whether the first state is complete or not. This is one embodiment of the combined teachings of the prior art and would have been obvious and predictable to one of ordinary skill. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention. 


	Regarding claim 9:
	Diard further teaches: the method of claim 1, wherein hardware contexts are preserved, or saved and restored (see e.g. para. 12 and 46-50). 
	It would have been obvious to one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of Diard, to have obtained the above. The motivation would be to have greater control over rendering in a multi-processor system. 

	
	Regarding claim 17: see also claim 1. 
	Cerny teaches: a computer system (claim 14) comprising: a processor; memory coupled to the processor (claim 14 and paras. 54 and 80) and having stored therein instructions that, if executed by the computer system (para. 54 and 80), cause the computer system to execute a method for graphics processing (claim 14, and para. 80), comprising.
	The method executed in claim 17 corresponds to the method of claim 1.  Thus, the same rationale for rejection applies. It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references such that the method of claim 1 is performed using the system mapped above.  The motivation would be to take advantage of known computing architecture to perform processes. 


	Regarding claim 18: see claim 2. 
	Claim 18 is similar to claim 2. Thus, the same rationale for rejection applies. 

Regarding claim 20: see claim 4. 
	Claim 20 is similar to claim 4 and, thus, the same rationale for rejection applies.

	Regarding claim 21: see claim 5. 
	Claim 21 is similar to claim 5 and, thus, the same rationale for rejection applies. 

Regarding claim 22: see claim 6. 
	Claim 22 is similar to claim 6 and, thus, the same rationale for rejection applies.

	Regarding claim 23: see claim 7. 
	Claim 23 is similar to claim 7 and, thus, the same rationale for rejection applies. 

	Regarding claim 25: see claim 9. 
	Claim 5is similar to claim 9 and, thus, the same rationale for rejection applies. 


Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cerny in view of Diard and Bakalash, and further in view of Biermann (U.S. Patent No. 7,969,444). 

	Regarding claim 3:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 1, further comprising: providing the information as a hint to a rendering GPU, wherein the rendering GPU is one of the plurality of GPUs, 
	wherein the information is considered by the rendering GPU if received before rendering of the piece of geometry, 
	wherein the piece of geometry is fully rendered at the rendering GPU when the information is received after rendering of the piece of geometry begins, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).   
	Biermann teaches that optionally providing hints to a system that utilized multiple GPUs. Hints are generally not graphics commands buy may provide additional information, and the system has flexibility as to how to apply/use hints (Biermann, C4, last full paragraph).  Modifying the applied references, in view of Biermann, such that the information (mapped in claim 1) is provided as a hint, per Biermann, and if received it will be considered for rendering, as taught/suggested by Biermann, would have been obvious and predictable to one of ordinary skill in the art. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 19: see claim 3. 
	Claim 19 is similar to claim 3 and, thus, the same rationale for rejection applies


Claims 8, 11-13, 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cerny in view of Diard and Bakalash and further in view of Brothers (U.S. Patent Application Publication No. 2016/0358307 A1). 

	Regarding claim 8:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 1, further comprising: interleaving in a command buffer generation of first information for a first piece of geometry and its relation to the plurality of screen regions and 
	rendering of the first piece of geometry with generation of second information for a second piece of geometry and its relation to the plurality of screen regions and 
	rendering of the second piece of geometry, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Diard teaches that command buffers are known (para. 30).  Re: interleaving, see Brothers (Abstract, claims 1-5, and paras. 21-34). Diard is not limited with respect to scheduling and teaches in one example, parallel operations, and also different GPUs finishing or operating with different times (e.g. claim 1 and Figs. 2 and 5-8). Modifying the applied references, such that interleaving, per Brothers, in a command buffer, per Diard is applied to the instructions/commands of claim 1, as mapped above, would have been obvious and predictable to one of ordinary skill in the art. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention. 


	Regarding claim 11:
	Cerny teaches: a method for graphics processing (claim 1), comprising. 
	Regarding the remaining features of claim 11, it would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: 
	rendering graphics for an application using a plurality of graphics processing units (GPUs); 
	dividing responsibility for rendering of geometry of the graphics for a plurality of image frames between the plurality of GPUs based on a plurality of screen regions, each GPU having a corresponding division of the responsibility which is known to the plurality of GPUs; 
	assigning a plurality of pieces of geometry of an image frame to the plurality of GPUs for geometry testing; 
	interleaving a first set of shaders configured to perform geometry testing and rendering in a frame period on a first set of pieces of geometry of the image frame with a second set of shaders configured to perform geometry testing and rendering in the frame period on a second set of pieces of geometry of the image frame, wherein the geometry testing and the rendering on the first set of pieces of geometry performed by the first set of shaders are fully performed in the frame period before the geometry testing and the rendering on the second set of pieces of geometry performed by the second set of shaders, 
	wherein the geometry testing on the first set of pieces of geometry and the geometry testing on the second set of pieces of geometry generate corresponding information regarding each piece of geometry of the image frame and its relation to each of the plurality of screen regions, 
	wherein the corresponding information relating the plurality of pieces of geometry to the plurality of screen regions for the image frame is used by the plurality of GPUs when rendering the plurality of pieces of geometry of the image frame by the plurality of GPUs,
	wherein in a first pass of a corresponding portion of a command buffer, a first group of commands in the corresponding portion of the command buffer is executed to set a first GPU state configuring the first set of shaders to perform the geometry testing on the first set of pieces of geometry, wherein execution of a command in the first group of commands is skipped as not being required for setting the first GPU state used for performing the geometry testing on the first set of pieces of geometry, 
	wherein in a second pass of the corresponding portion of the command buffer, the first group of commands in the corresponding portion of the command buffer is executed to set a second GPU state configuring the first set of shaders to perform the rendering on the first set of Attorney Docket No. SONYP426C-5-Appl. No. 16/780,745 Reply to Non-Final Office Action mailed April 22, 2022 pieces of geometry, wherein execution of the command in the first group of commands is performed as being required for setting the second GPU state used for performing the rendering on the first set of pieces of geometry, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Diard teaches: rendering graphics for an application using a plurality of graphics processing units (GPUs) (see e.g. claim 1, and paras. 38-56, multiple GPUS rendering graphics for an application), dividing responsibility for the rendering of geometry of the graphics for a plurality of image frames between the plurality of GPUs based on a plurality of screen regions, each GPU having a corresponding division of the responsibility which is known to the plurality of GPUs (see e.g. Abstract, claims 1, 9-13 and paras. 10-15, 27-44). 
	Re: assigning a plurality of pieces of geometry of an image frame to the plurality of GPUs for geometry testing; 
	interleaving a first set of shaders configured to perform geometry testing and rendering in a frame period  on a first set of pieces of geometry of the image frame with a second set of shaders configured to perform geometry testing and rendering in the frame period on a second set of pieces of geometry of the image frame, wherein the geometry testing and the rendering on the first set of pieces of geometry performed by the first set of shaders are fully performed in the frame period before the geometry testing and the rendering on the second set of pieces of geometry performed by the second set of shaders, 
	wherein the geometry testing on the first set of pieces of geometry and the geometry testing on the second set of pieces of geometry generate corresponding information regarding each piece of geometry … and its relation to each of the plurality of screen regions, wherein the corresponding information relating the plurality of pieces of geometry to the plurality of screen regions for the image frame is used by the plurality of GPUs when rendering the plurality of pieces of geometry of the image frame by the plurality of GPUs, consider the following. 
	Diard (see mapping to claim 1), teaches assigning a plurality of pieces of geometry of an image frame to the plurality of GPUs for geometry testing.  Diard also teaches that it is known to issue “clip rectangle” commands to GPUs, commands whose purpose is to define the visible portion of the image plane for a frame or an image, or more specifically, the portion of the image plane that a particular GPU will be instructed to render (e.g. para. 51. See also paras. 39-44, 55-58 and 73).  Diard also teaches rendering commands for its plurality of GPUs (Diard, claim 18 and paras.15 and 33-44).  These clip rectangle commands corresponds to “geometry testing” that generate corresponding information regarding each piece of geometry and its relation to each of the plurality of screen regions, wherein the corresponding information relating the plurality of pieces of geometry to the plurality of screen regions for the image frame is used by the plurality of GPUs when rendering the plurality of pieces of geometry of the image frame by the plurality of GPUs.
	Alternatively, Diard (e.g. claim 1) also teaches feedback data (rendering times)  to determine re-partitioning of the display area (geometry testing) for rendering on a second set of pieces of geometry, wherein the geometry testing on the first set of pieces of geometry and the geometry testing on the second set of pieces of geometry generate corresponding information regarding each piece of geometry … and its relation to each of the plurality of screen regions, wherein the corresponding information relating the plurality of pieces of geometry to the plurality of screen regions for the image frame is used by the plurality of GPUs when rendering the plurality of pieces of geometry of the image frame by the plurality of GPUs.
	Alternatively see Cerny. Cerny teaches a screen space transformation (i.e. geometry testing to generate information regarding each piece of geometry and its relation to each of a plurality of screen regions) as it relates to rendering on a curved screen (see e.g. paras. 29-53 and Fig. 3) prior to rendering. 
	Re: interleaving a first set of shaders configured to perform geometry testing and rendering … on a first set of pieces of geometry of the image frame with a second set of shaders configured to perform geometry testing and rendering in the frame period on a second set of pieces of geometry of the image frame, wherein the geometry testing and the rendering on the first set of pieces of geometry performed by the first set of shaders are fully performed in the frame period before the geometry testing and the rendering on the second set of pieces of geometry performed by the second set of shaders, see Cerny, claim 7 or paras. 12, 58-60, 65 and 80.  Shaders to perform either and both of the above are taught by Cerny.  Re: interleaving and wherein the first set of shaders is performed before the second set of shaders, see Brothers (Abstract, claims 1-7 and Fig. 4-5, API calls can be grouped together, and dependences can be determined to create an interleaving schedule.  This teaches/suggests the above grouping one set of shaders to perform tasks a second set).  Re: geometry testing and rendering fully performed by each of the first set of shaders, before the geometry testing and rendering by each of the second set of shaders, see the above mapping re: the geometry testing. 
	Modifying the applied references, to have included the multiple GPUs, or Diard, and testing/rendering, of both Diard and/or Cerny, using shaders (Cerny) in interleaved fashion (Brothers), is all of taught, suggested, and would have been obvious and predictable to one of ordinary skill in the art. 
	Re: the above interleaved steps all occurring in a frame period, consider Bakalash.  Bakalash teaches, as yet another alternative teaching to the steps of assigning, setting, performing setting, and using steps – that steps such as these can be performed in parallel to occur, i.e. in a frame period, by multiple GPUs (see e.g. Bakalash, paras. 18-38 as part of the Background; and paras. 39-41, 110-118, 120 of the description.  Basically, the concept of having parallel operations that include all of the above interleaved steps is taught/suggested by Bakalash to be performed in a frame period to process a frame, and for the last using step or final display (i.e. see paras. 26-30). See also claims 1-4.  Modifying the applied references, in view of Bakalash, to perform the above mapped interleaved steps in parallel, as also taught by Bakalash, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  
	Re: wherein in a first pass of a corresponding portion of a command buffer, a first group of commands in the corresponding portion of the command buffer is executed to set a first GPU state configuring the first set of shaders to perform the geometry testing on the first set of pieces of geometry, wherein execution of a command in the first group of commands is skipped as not being required for setting the first GPU state used for performing the geometry testing on the first set of pieces of geometry, 
	wherein in a second pass of the corresponding portion of the command buffer, the first group of commands in the corresponding portion of the command buffer is executed to set a second GPU state configuring the first set of shaders to perform the rendering on the first set of Attorney Docket No. SONYP426C-5-Appl. No. 16/780,745 Reply to Non-Final Office Action mailed April 22, 2022 pieces of geometry, wherein execution of the command in the first group of commands is performed as being required for setting the second GPU state used for performing the rendering on the first set of pieces of geometry, see Diard. Diard teaches that it is known to have command buffers (at least one command buffer) that can store commands, instructions and/or command streams for GPUs. The command stream can also include tags or parameters to indicate which of the GPUs should process a particular command (See Diard, paras. 30-45).  The commands can begin with “clip rectangle” (see para. 41 for example) (this corresponds to geometry testing) as well as rendering commands (Diard, paras. 30-45).  
Stated differently, the above claim language species that in the first and second pass of a portion of a command buffer, a first group of commands is executed. In the first pass for *geometry testing*, one command is skipped as not being required, and in the second pass for *rendering”, that same command is not skipped as deemed required for performing rendering.  What this claim language describes is basically the command buffer as described by Diard (see e.g. paras. 30-45).  Command buffers can store many commands; are used to queue commands for execution by multiple GPUs; in the case where the same commands and data are written to each GPUs command buffer, or the command buffer is shared, the command stream can include tags or other parameters to indicate which of the GPUs should process a particular command (see specifically, para. 33-34 of the above cited paragraphs).  A GPU that is designated for geometry testing can/will skip commands for rendering, whereas one that is designated for rendering will not.  This is taught by the function of command buffers in the reference of Diard.   Modifying the applied references, to include the above features of a command buffer of Diard, to, i.e. handle systems with multiple GPUs (also per Diard), would have been obvious and predictable to one of ordinary skill in the art. 
	The prior art included each element recited in claim 11, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 12: (See also claim 2). 
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 11, wherein rendering of a piece of geometry in the first set is skipped at a rendering GPU when the information indicates that the piece of geometry in the first set does not overlap any screen region assigned to the rendering GPU for object rendering, 
	wherein the rendering GPU is one of the plurality of GPUs, 
	wherein rendering of a piece of geometry in the second set is skipped at the rendering GPU when the information indicates that the piece of geometry in the second set does not overlap any screen region assigned to the rendering GPU for object rendering, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Claim 12 is very similar to claim 2, with the primary exception in that base independent claim 11 has first sets and second sets, whereas base claim 1 (to claim 2) has a first and second state. So the above rationale for claim 2 equally applies to claim 12, with modified mapping in the base independent claims.  That is, the concept of skipping if not visible is taught by Diard – this corresponds to not overlapping any screen region assigned to the rendering GPU, also per Diard and mapped in claim 2. The interleaving and first/second set are mapped above in claim 11. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 13: 
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 11, wherein the interleaving includes: configuring the first set of shaders of a command buffer to perform geometry testing on the first set of pieces of geometry; 
	performing geometry testing at the plurality of GPUs on the first set of pieces of geometry using the first set of shaders to generate first information regarding each piece of geometry in the first set and its relation to each of the plurality of screen regions; 
	configuring the first set of shaders to perform rendering of the first set of pieces of geometry; 
	skipping rendering a first piece of geometry in the first set of pieces of geometry at a first rendering GPU when the first information indicates that the first piece of geometry does not overlap any screen region assigned to the first rendering GPU for object rendering; 
	configuring the second set of shaders of a command buffer to perform geometry testing on the second set of pieces of geometry; 
	performing geometry testing at the plurality of GPUs on the second set of pieces of geometry using the second set of shaders to generate second information regarding each piece of geometry in the second set and its relation to each of the plurality of screen regions; 
	configuring the second set of shaders to perform rendering of the second set of pieces of geometry; and 
	skipping rendering a second piece of geometry in the second set of pieces of geometry at a second rendering GPU when the second information indicates that the second piece of geometry does not overlap any screen region assigned to the second rendering GPU for object rendering, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Diard teaches command buffers (para. 30).  The remainder of claim 13 is one embodiment of a system with multiple GPUs and shaders (mapped in claim 11 and/or claim 1 above), and configured such that geometry testing is performed on some geometry pieces to prior to rendering, also taught by Diard (see mapping to claim 1 or 11), and skipping if there is no overlap (see claim 2 or 12), and doing the same for a second set of shaders (Cerny, mapped above). 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


Regarding claim 15: see claim 4. 
	Claim 15 is similar to claim 4 and, thus, the same rationale for rejection applies.


Regarding claim 24: see claim 8. 
	Claim 24 is similar to claim 8 and, thus, the same rationale for rejection applies.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cerny in view of Diard and Bakalash, and further in view of Brothers and Biermann.  

	Regarding claim 14: see claim 3. 
	Claim 14 is similar to claim 3 and, thus, the same rationale for rejection applies. 


Claims 10 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Cerny in view of Diard and further in view of Drebin (U.S. Patent Application Publication 2013/0021353 A1),  

	Regarding claim 10:
	The applied references to claim 1 do not proactively teach claim 10. 
	In analogous art, Drebin teaches: the method of claim 1, wherein one or more of the plurality of GPUs are portions of a larger GPU that is configured as a plurality of virtual GPUs (Abstract, claim 1).  Modifying the applied references, such that the multi-GPU system of Diard can be implemented with virtual GPUs, as per Drebin, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The prior art included each element recited in claim 10, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  



Regarding claim 26: see claim 10. 
	Claim 26 is similar to claim 10 and, thus, the same rationale for rejection applies.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cerny in view of Diard and Brothers, and further in view of Drebin.


	Regarding claim 16: see claim 10. 
	Claim 16 is similar to claim 10 and, thus, the same rationale for rejection applies. 





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632.  The examiner can normally be reached on M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613